528 So. 2d 123 (1988)
Edmund A. McKELTON, Appellant,
v.
STATE of Florida, Appellee.
No. 87-2113.
District Court of Appeal of Florida, Fifth District.
July 14, 1988.
Mark L. Horwitz, Orlando, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Fleming Lee, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
Edmund McKelton appeals his conviction for trafficking in cocaine, raising as his sole point that the trial court erred in denying his motion to suppress evidence which he contended was seized in violation of his Fourth Amendment rights. Defendant's motion to suppress was denied prior to the commencement of the trial. During trial, the evidence was introduced by the State, with defense counsel stating that he had no objection to its introduction. The failure to object at trial to the admission of evidence which defendant had unsuccessfully moved to suppress prior to trial waives appellate review of that issue. Baglio v. State, 467 So. 2d 1030 (Fla. 4th DCA 1985); Bonham v. State, 450 So. 2d 269 (Fla. 3d DCA 1984); DeLuca v. State, 384 So. 2d 212 (Fla. 4th DCA 1980). Accordingly, the judgment of conviction is
AFFIRMED.
SHARP, C.J., and COBB, J., concur.